Citation Nr: 0506350	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for disability arising from VA treatment on March 
1, 1999, to include a bilateral foot disorder, a bilateral 
knee disorder, body abrasions, depression, and a body rash.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from January 1963 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appellant disagreed and this 
appeal ensued.  

In June 2004, the appellant testified at video conference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The appellant underwent surgical repair of a ventral 
hernia on March 1, 1999, at a VA medical facility.  

2.  The appellant did not suffer additional disease or 
injury, or an aggravation of an existing disease or injury, 
as a result of VA medical or surgical treatment on March 1, 
1999.  


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for disability arising from VA treatment on March 
1, 1999, to include a bilateral foot disorder, a bilateral 
knee disorder, body abrasions, depression, and a body rash, 
are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. §§ 3.358, 3.800 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges he incurred disability as a result of 
VA treatment.  In his testimony at the June 2004 hearing, he 
argued the surgical repair of a ventral hernia on March 1, 
1999, at the VA Medical Center in Nashville has resulted in 
depression, bilateral foot pain and neuropathy, bilateral 
knee pain, an abrasion across his chest caused by him 
straining against a strap during the procedure, and a body 
rash caused by a reaction to a mesh inserted during the 
surgical repair.  

Under the provisions of 38 U.S.C.A. § 1151, VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected if 
the claimant suffers from additional disease or injury, or an 
aggravation of an existing disease or injury, caused as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination; or caused in the pursuit of 
certain vocational rehabilitation.  The qualifying disability 
or death must not be the result of the claimant's willful 
misconduct.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.800 (2004).  Competent medical evidence is 
required to support claims involving a medical diagnosis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he suffers from additional disability or death which was 
caused by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the additional 
disability was an event which was not reasonably foreseeable.  
See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The record includes the VA clinical and surgical records in 
relation to the March 1, 1999, repair of a ventral hernia 
with mesh.  The procedure was accomplished and the appellant 
transferred to the recovery room in stable condition.  It was 
noted that from there he would be discharged.  The surgical 
report noted the appellant experienced some discomfort during 
the procedure, which was relieved by general anesthesia.  
Post-surgery clinical records on March 1, 1999, indicated 
there were no complications, that the appellant was stable 
with circulatory or post-anesthesia problems, and that he was 
discharged to his home.  He was asked to return in two weeks.  
A follow-up clinical record on March 16, 1999, indicated 
there were no complaints regarding the hernia repair and no 
evidence of a hernia, though he complained of a burning 
sensation in his feet.  Examination of the feet was 
essentially normal and he was prescribed ibuprofen for foot 
pain, with instructions to follow up in one month.  VA 
clinical record in April 1999 indicated the appellant had no 
complaints regarding a burning sensation in his feet and that 
there were no complications regarding the hernia repair.  

For these records, prepared contemporaneously with the 
surgical treatment, there is no indication of any depression, 
bilateral knee pain, an abrasion across his chest, or a body 
rash.  There are his complaints of a burning sensation in the 
feet in the weeks after the procedure, though examination of 
the feet showed no objective evidence of impairment.  
Moreover, the April 1999 clinical record indicated there were 
no complaints regarding a burning sensation.  

The record includes VA and private physician statements and 
clinical records concerning the appellant in the several 
years after the March 1, 1999, surgery.  While these records 
indicate the presence of symptoms or diagnoses consistent 
with the claimed disabilities, none of these documents 
indicate there is an etiological relationship between these 
symptoms or diagnoses and the March 1, 1999, surgical 
treatment.  An August 1999 private physician's statement 
discussed the appellant's complaints of knee aches and foot 
neuropathy; the March 1999 surgery was noted in passing 
without reference to the complaints.  A November 1999 VA 
psychological evaluation indicated the presence of myofascial 
pain disorder, neuropathic pain disorder, major depressive 
disorder, and a pain disorder secondary to psychological 
factors and degenerative joint disease, without reference to 
the March 1, 1999, surgical treatment.  

This pattern of noted complaints and findings without 
reference to the March 1, 1999, surgery continues in a series 
of documents.  A March 2000 private clinical record noted 
groin itching and a rash beginning six months previously.  An 
April 2000 private clinical record indicated the appellant 
complained of "hurting all over".  A private physician in a 
June 2000 statement indicated the appellant had pain in his 
legs secondary to an injury in service more than 30 years 
previously.  In an April 2001 statement, a VA physician 
reported myofascial pain syndrome, neuropathic pain syndrome, 
and depression.  VA psychological pain evaluation in April 
2001 indicated a depressive disorder and pain symptoms since 
1999.  A private magnetic resonance image (MRI) of the left 
knee was described as normal for the appellant's age.  
Private clinical records in December 2001 noted the 
appellant's complaints of left knee pain and a diagnosis of 
suspect peripheral neuropathy of the feet.  Private clinical 
records in February 2002 indicated the knee pain was improved 
on pain medication, and indicated the appellant's complaints 
of bilateral foot pain.  VA clinical record in May 2002 
assessed neuropathic pain, groin rash, and feet and knee 
pain.  VA clinical records in June and September 2002 
indicated depression secondary to general medical condition.  
A private psychologist, who apparently was also the 
appellant's friend or neighbor, indicated in a January 2003 
statement the appellant had a rash on his neck and groin area 
and a back disorder, which was discussed in relation to an 
in-service accident.  A January 2003 VA clinical record 
indicated eczematous dermatitis.  

This medical evidence shows that the appellant has complained 
of a variety of disorders that he now claims are linked to 
the March 1, 1999, surgery.  Moreover, there are examiner's 
findings or diagnoses of major depressive disorder, 
myofascial pain syndrome, neuropathic pain syndrome, knee and 
foot pain, and rash predominantly involving the groin area.  
However, none of these records discuss these findings or 
diagnoses in relation to the March 1, 1999, surgery for 
repair of a ventral hernia.  Most of these documents are 
silent as to the origins of the complaints or diagnoses, 
though some discuss them in relation to an accident during 
the appellant's service now more than 40 years ago.  

Only one document specifically discusses the claimed rash in 
connection with the surgery, and that is a February 2003 
letter from a private pharmacist, who indicated the appellant 
had purchased a series of medications "due to complications 
from surgery.  He has a rash which has been treated with many 
prescription medications and also we have tried an extensive 
list of non-prescription medication most with short term 
relief at best."  The list of medications noted that a 
private physician had been the prescriber.  Clinical records 
from that private physician are of record, but fail to 
indicate any connection between this skin disorder and the 
March 1, 1999, surgical repair of a ventral hernia.  A 
clinical records in January 1992 - more than seven years 
before the March 1, 1999, surgery - indicated treatment for a 
rash affecting the scrotum, left testicle, and abdominal 
hernia.  Further clinical records from August 2000 to 
December 2002 revealed a skin disorder variously described as 
tinea cruris, eczema, and hives, in inguinal area and 
scrotum.   However, this medical evidence - prepared by the 
physician prescribing the medications referred to by the 
pharmacist - did not report that this disorder was related to 
the March 1, 1999, surgery, and did not list any etiology.  
Thus, the foundation on which the pharmacist's opinion rests 
- the prescription of medication by a physician - is 
unsupported by the evidence.  

In short, though the appellant has a variety of complaints 
and medical findings indicative of the disorders claimed, the 
medical evidence does not indicate there is any relationship 
between these disorders and the March 1, 1999, surgery as 
asserted by the appellant.  In light of the evidence and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for disability arising from VA treatment on March 
1, 1999, to include a bilateral foot disorder, a bilateral 
knee disorder, body abrasions, depression, and a body rash.  

II.  VCAA

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004) (granting motion for reconsideration of and 
vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 
412 (2004)).  VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant'  s possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s 
)."  Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim, the RO sent him a 
January 2003 letter informing him of the information and 
evidence necessary to establish the claim, and how VA could 
assist him in obtaining outstanding information or evidence.  
After rendering a decision, the RO sent the appellant a 
February 2003 letter informing him of the evidence considered 
in the decision.  After the appellant disagreed with the 
action, the RO issued an August 2003 letter discussing the 
appellate process and an October 2003 letter informing him of 
the need for evidence from a private medical professional.  
In December 2003, the RO issued a statement of the case, 
which informed him of the evidence of record, the legal 
criteria for an increased evaluation, and the analysis 
employed by the RO in rendering its decision.  By 
implication, it therefore informed the appellant of the 
evidence needed to substantiate the claim.  By January and 
May 2004 letters, the RO informed the appellant of hearings 
scheduled before the RO and the Board.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claim.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  See 
Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA surgical records for 
the March 1, 1999, surgery and recovery, further VA clinical 
records, private treatment records, statements from the 
appellant, and documents received on multiple occasions from 
the appellant and his representative.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant; in fact, it appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  A VA examination subsequent to the date of claim in 
this case was no scheduled.  Such an examination is not 
necessary for adjudication of the claim, for the evidence 
does not include any medical evidence suggesting a 
relationship between the currently claimed disorders and VA 
treatment in the surgery of March 1, 1999.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for 
disability arising from VA treatment on March 1, 1999, to 
include a bilateral foot disorder, a bilateral knee disorder, 
body abrasions, depression, and a body rash, is denied.  



	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


